DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 December 2020 has been entered.
 
Claim Status
Claims 1 – 20 are pending.  Claims 1 and 10 were amended.  Claims 2 and 4 were cancelled. Claims 1 – 5 were withdrawn. Claims 1 – 5 are new.
	
Claim Objections
Claims 1 and 12 are objected to because of the following informalities.  The claims include the step/element “the dip constraint term being a sum of individually weighted misfits measuring mismatch between expected dips according to a velocity model of the geophysical structure, and migrated dips for selected offset dependent events from the seismic data”.  This appears to be describing equation 2, on page 16 of the instant specification.  As such, the commas appears to be incorrect, as it makes the 
acquiring a velocity model of the geophysical structure; 
using the velocity model to define a set of expected dips; 
using the seismic data to define a set of migrated dips;
calculating a plurality of misfits, where each misfit measures a mismatch between one of the expected dips and one of the migrated dips; and
defining the dip constraint term as a sum of individually weighted misfits selected from the plurality of misfits.
Appropriate correction is required.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 7 – 15, and 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
A seismic prospecting method, stored in a memory and executed on a processor, for minimizing a cost function associated with non-linear tomography, said method comprising:

		generating a cost function associated with non-linear tomography using the seismic data;
	adding a dip constraint term to the cost function, the dip constraint term being a sum of individually weighted misfits measuring mismatch between expected dips according to a velocity model of the geophysical structure, and migrated dips for selected offset dependent events from the seismic data;
	adjusting said velocity model, by minimizing said cost function associated with said non-linear tomography including the dip constraint term, to improve the velocity model while decreasing pull-up and pull-down effects on shape and position of seismic reflectors in deep portions of the geophysical structure; and
	outputting an adjusted velocity model, which provides an image of the geophysical structure usable for assessing presence of oil and gas in the geophysical structure.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “generating a cost function”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. The mathematical calculation is described in paragraph [0039] and shown in equation 1 of the instant specification. 

The limitation of “adjusting said velocity model, by minimizing said cost function”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. Specifically, the mathematical calculation involves an algorithm to perform “a non-linear iterative optimization scheme”, as described in paragraph [0039] of the instant specification.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  The claim recites “stored in a memory and executed on a processor”. The processor and the memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim recites “acquiring seismic data for exploring a geophysical structure probed using seismic excitations”.  The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regards to any elements used to generate seismic excitations, any elements used to acquire data related to the applied seismic excitations, and any definition of what constitutes a geophysical structure. The claim recites “outputting an adjusted velocity model, which provides an image of the 
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determination, weighting, and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited receiver and a field of use limitation, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

Independent claim 12 is similar to representative claim 1.   Claim 12 adds the elements of “seismic data acquisition equipment”, “a source generating seismic excitations” and “receivers that detect reflections of the seismic excitations”.  These elements are recited at a high level of generality, and lack specific narrowing details 
Dependent claims 2 – 4, 7 – 11, 13 – 15, and 18 – 20 are rejected as the limitations of these dependent claim(s) merely add details to the algorithm which forms the abstract idea, but do not contain any further “additional elements”.  Thus, the dependent claims do not provide additional elements sufficient to amount to “significantly more” than the extended abstract idea.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 11, 12, 14, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs, US 5696735 (hereinafter “Krebs”) in view of Maerten et al., US 2015/0205006 (hereinafter 'Maerten').

claim 1: Krebs teaches a seismic prospecting method, stored in a memory and executed on a processor, for minimizing a cost function associated with non-linear tomography, said method comprising:
acquiring seismic data for exploring a geophysical structure probed using seismic excitations ([col 14, lines 17 – 18]: Any type of on land or marine seismic source may be used to generate the seismic signals);
generating a cost function associated with non-linear tomography using the seismic data ([col 11, lines 25 – 27]: The optimization objective is to accurately reproduce travel times for all raypaths, rather than a subset of raypaths as is of principal interest in time migration), where the Examiner interprets the “optimization objective” as equivalent to a “cost function”;
adding a constraint term to the cost function ([col 10, lines 57 – 60]: If the model is inaccurate, the migration error for the reflector location and dip can be determined from vector 28, which is drawn from receiver 20 to the endpoint of migration raypath 17);
adjusting said velocity model ([col 9, lines 2 – 5]: The purpose of the weights is to ensure that the subsequently derived velocity model produces traveltimes that are most accurate for the dips and raypaths of principal interest); and
outputting an adjusted velocity model, which provides an image of the geophysical structure usable for assessing presence of oil and gas in the geophysical structure ([col 13, lines 38 – 39]: A migration velocity model is computed using conventional methods, step 100), where the Examiner interprets a velocity model can 

Krebs is silent with respect to
adding a dip constraint term to the cost function, the dip constraint term being a sum of individually weighted misfits measuring mismatch between expected dips according to a velocity model of the geophysical structure, and migrated dips for selected offset dependent events from the seismic data; and
adjusting said velocity model, by minimizing said cost function associated with said non-linear tomography including the dip constraint term, to improve the velocity model while decreasing pull-up and pull-down effects on shape and position of seismic reflectors in deep portions of the geophysical structure.

Maerten teaches 
adding a dip constraint term to the cost function ([0121]: When dip-slip data is used, the cost function is defined as in Equation (36)), the dip constraint term being a sum of individually weighted misfits measuring mismatch between expected dips according to a velocity model of the geophysical structure, and migrated dips for selected offset dependent events from the seismic data ([0121]:
    PNG
    media_image1.png
    66
    216
    media_image1.png
    Greyscale
 where b.sub.e.sup.m is the measured dip-slip magnitude for a triangular element e, and b.sub.e.sup.c is the computed dip-slip magnitude); and
[0141]: A cost associated with the scaled precomputed stress, strain, and/or displacement values can be evaluated, as shown by 1316. If the cost is not satisfactory, then the method loops back to 1312 to select new optimization parameters. If the cost is satisfactory, then the method continues to 1318), to improve the velocity model while decreasing pull-up and pull-down effects on shape and position of seismic reflectors in deep portions of the geophysical structure ([0123]: The stress and fracture modeling engine 102 can combine the previously described cost functions to better constrain stress inversion using available data (e.g., fault and fracture plane orientation data, GPS data, InSAR data, flattened horizons data, dip-slip measurements from seismic reflection, fault striations, etc)) where the Examiner interprets the improved inversion process would produce the same intended results as the claimed improved velocity model.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Krebs in view of Maerten to “apply the principle of superposition to fault surfaces with complex geometry in 2D and/or 3D ([0025])” in order to improve the correction traveltime error and therefore improve the resulting velocity model of the subsurface.

Regarding claim 3: Krebs in view of Maerten teaches the method of claim 1, as discussed above.

said dip constraint term is interpreted as a structural constraint.

Maerten teaches 
said dip constraint term is interpreted as a structural constraint ([0028]: The faults geometry is often known (and optionally, measured fault throw and imposed inequality constraints such as normal, thrust, etc., may be known)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Krebs in view of Maerten to “apply the principle of superposition to fault surfaces with complex geometry in 2D and/or 3D ([0025])” in order to improve the correction traveltime error and therefore improve the resulting velocity model of the subsurface.

Regarding claim 7: Krebs in view of Maerten teaches the method of claim 1, as discussed above, wherein 
said cost function including the dip constraint term is minimized using a non-linear iterative optimization scheme (Krebs: [col 11, lines 22 – 29]: These methods generally involve using the surface seismic data in an optimization routine to develop a velocity model for the entire subsurface domain of interest. The optimization objective is to accurately reproduce traveltimes for all raypaths, rather than a subset of raypaths as is of principal interest in time migration. These and other suitable velocity model generation methods will be well known to those skilled in the art).

Maerten teaches
said cost function including the dip constraint term is minimized using a non-linear iterative optimization scheme.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Krebs in view of Maerten to “apply the principle of superposition to fault surfaces with complex geometry in 2D and/or 3D ([0025])” in order to improve the correction traveltime error and therefore improve the resulting velocity model of the subsurface.

Regarding claim 11: Krebs in view of Maerten teaches the method of claim 1, as discussed above.
Krebs is silent with respect to wherein 
said minimization of said cost function improves accuracy of said image. 

Maerten teaches
said minimization of said cost function improves accuracy of said image ([0036] The computing device 200 may compute and compile modeling results, simulator results, and control results, and a display controller 230 may output geological model images and simulation images and data to a display 232.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Krebs in view of Maerten to “apply the principle of superposition to fault surfaces with complex geometry in 2D and/or 3D ([0025])” in order to improve the correction traveltime error and therefore improve the resulting velocity model of the subsurface.

Regarding claim 12: Krebs teaches a seismic system for seismic prospecting, said system comprising:
seismic data acquisition equipment including a source generating seismic excitations injected in a geophysical structure, and receivers that detect reflections of the seismic excitations emerging from the geophysical structure to record them as seismic data ([col 14, lines 17 – 18]: Any type of on land or marine seismic source may be used to generate the seismic signals); and
a dip constraint component for adding a dip constraint term ([col 10, lines 57 – 60]: If the model is inaccurate, the migration error for the reflector location and dip can be determined from vector 28, which is drawn from receiver 20 to the endpoint of migration raypath 17) to a cost function associated with non-linear tomography and generated using the seismic data ([col 11, lines 25 – 27]: The optimization objective is to accurately reproduce travel times for all raypaths, rather than a subset of raypaths as is of principal interest in time migration), where the Examiner interprets the “optimization objective” as equivalent to a “cost function”;
[col 9, lines 2 – 5]: The purpose of the weights is to ensure that the subsequently derived velocity model produces traveltimes that are most accurate for the dips and raypaths of principal interest); and
an output component for outputting an adjusted velocity model, which provides an image of said geophysical structure usable for assessing presence of oil and gas ([col 13, lines 38 – 39]: A migration velocity model is computed using conventional methods, step 100), where the Examiner interprets a velocity model can be used to create the required image by one of ordinary skill in the art, as argued by Applicant on pages 4 – 6 of the appeal brief dated 07 June 2018.

Krebs is silent with respect to
one or more processors configured to execute computer instructions and a memory configured to store said computer instructions wherein said computer instructions process the seismic data obtained from the seismic data acquisition equipment;
a dip constraint component for adding a dip constraint term which is a sum of individually weighted misfits between expected dips according to a velocity model of the geophysical structure, and migrated dips for selected offset dependent events from said seismic data, to a cost function associated with non-linear tomography and generated using the seismic data;

wherein the image is improved relative to a conventional image obtained using the cost function associated with non-linear tomography without the dip constraint term because pull-up and pull-down effects on shape and position of seismic reflectors in deep portions of the geophysical structure are decreased.

Maerten teaches
one or more processors configured to execute computer instructions and a memory configured to store said computer instructions wherein said computer instructions process the seismic data obtained from the seismic data acquisition equipment ([0040 – 0041]: computing apparatus 300 includes a processor 305 … The application 365, on invocation, performs a 3D PSWI on the seismic data 325.);
a dip constraint component for adding a dip constraint term ([0121]: When dip-slip data is used, the cost function is defined as in Equation (36)), which is a sum of individually weighted misfits between expected dips according to a velocity model of the geophysical structure, and migrated dips for selected offset dependent events from said seismic data, to a cost function associated with non-linear tomography and generated using the seismic data ([0121]:
    PNG
    media_image1.png
    66
    216
    media_image1.png
    Greyscale
 where b.sub.e.sup.m is the measured dip-slip magnitude for a triangular element e, and b.sub.e.sup.c is the computed dip-slip magnitude);
[0141]: A cost associated with the scaled precomputed stress, strain, and/or displacement values can be evaluated, as shown by 1316. If the cost is not satisfactory, then the method loops back to 1312 to select new optimization parameters. If the cost is satisfactory, then the method continues to 1318); and
wherein the image is improved relative to a conventional image obtained using the cost function associated with non-linear tomography without the dip constraint term because pull-up and pull-down effects on shape and position of seismic reflectors in deep portions of the geophysical structure are decreased ([0123]: The stress and fracture modeling engine 102 can combine the previously described cost functions to better constrain stress inversion using available data (e.g., fault and fracture plane orientation data, GPS data, InSAR data, flattened horizons data, dip-slip measurements from seismic reflection, fault striations, etc)) where the Examiner interprets the improved inversion process would produce the same intended results as the claimed improved velocity model.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Krebs in view of Maerten to “apply the principle of superposition to fault surfaces with complex geometry in 2D and/or 3D ([0025])” in order to improve the correction traveltime error and therefore improve the resulting velocity model of the subsurface.

claim 14: Krebs in view of Maerten teaches the system of claim 12, as discussed above.
Krebs is silent with respect to wherein 
said dip constraint term is interpreted as a structural constraint.

Maerten teaches 
said dip constraint term is interpreted as a structural constraint ([0028]: The faults geometry is often known (and optionally, measured fault throw and imposed inequality constraints such as normal, thrust, etc., may be known)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Krebs in view of Maerten to “apply the principle of superposition to fault surfaces with complex geometry in 2D and/or 3D ([0025])” in order to improve the correction traveltime error and therefore improve the resulting velocity model of the subsurface.

Regarding claim 15: Krebs in view of Maerten teaches the system of claim 12, as discussed above.
Krebs is silent with respect to wherein 
said offset dependent events are distortions comprising shallow heterogeneities, channels, faults, gas clouds, rough topography and flat spots.

Maerten teaches 
[0028]: relevant tectonic events and fault pressure, as well as displacement discontinuity on faults).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Krebs in view of Maerten to “apply the principle of superposition to fault surfaces with complex geometry in 2D and/or 3D ([0025])” in order to improve the correction traveltime error and therefore improve the resulting velocity model of the subsurface.

Regarding claim 18: Krebs in view of Maerten teaches the system of claim 12, as discussed above, wherein said dip constraint component further comprises a solver that minimizes said cost function using a non-linear iterative optimization scheme (Krebs: [col 11, lines 22 – 29]: These methods generally involve using the surface seismic data in an optimization routine to develop a velocity model for the entire subsurface domain of interest. The optimization objective is to accurately reproduce traveltimes for all raypaths, rather than a subset of raypaths as is of principal interest in time migration. These and other suitable velocity model generation methods will be well known to those skilled in the art).


Claims 2, 10, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs in view of Maerten in view of Guillaume, "Kinematic invariants: an efficient and flexible approach for velocity model building".

Regarding claim 2: Krebs in view of Maerten teaches the method of claim 1, as discussed above.
Krebs in view of Maerten is silent with regard to wherein
said dip constraint term is obtained using kinematic migration of locally coherent events.

Guillaume teaches wherein 
said dip constraint term is obtained using kinematic migration of locally coherent events ([page 2, column 2, paragraph 2]: kinematic de-migration  … [of] this locally coherent event).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Krebs in view of Maerten in view of Guillaume in order to more efficiently build a model of the geophysical structure.

Regarding claim 10: Krebs in view of Maerten teaches the method of claim 1, as discussed above.
Krebs in view of Maerten is silent with regard to wherein
said offset dependent events are selected volumetrically.

Guillaume teaches 
said offset dependent events are selected volumetrically ([page 2, column 1, paragraph 1]: In our approach, picking of locally coherent events in the preSDM or preSTM domain involves an automated volumetric picking of both the structural dip and the RMO).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Krebs in view of Maerten in view of Guillaume in order to provide a more detailed image of the geophysical structure, for example “the structures below the thin carbonate layer are better delineated ([page 4, col 2, para 5])”.

Regarding claim 13: Krebs in view of Maerten teaches the system of claim 12, as discussed above.
Krebs in view of Maerten is silent with regard to wherein
said dip constraint component obtains said dip constraint term using kinematic migration of locally coherent events.

Guillaume teaches wherein 
said dip constraint component obtains said dip constraint term using kinematic migration of locally coherent events ([page 2, column 2, paragraph 2]: kinematic de-migration  … [of] this locally coherent event).



Regarding claim 20: Krebs in view of Maerten teaches the system of claim 18, as discussed above.
Krebs in view of Maerten is silent with regard to wherein 
said tuning component selects offset dependent events volumetrically.

Guillaume teaches 
said tuning component selects offset dependent events volumetrically ([page 2, column 1, paragraph 1]: In our approach, picking of locally coherent events in the preSDM or preSTM domain involves an automated volumetric picking of both the structural dip and the RMO).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Krebs in view of Maerten in view of Guillaume in order to provide a more detailed image of the geophysical structure, for example “the structures below the thin carbonate layer are better delineated ([page 4, col 2, para 5])”.


Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs in view of Maerten in view of Sherrill et al., US 2007/0203673 (hereinafter 'Sherrill').

Regarding claim 8: Krebs in view of Maerten teaches the method of claim 7, as discussed above.
Krebs in view of Maerten is silent with regard to wherein
said non-linear iterative optimization scheme further comprises computing Frechet derivatives for said dip constraint term based on techniques comprising a paraxial ray technique.

Sherrill teaches 
said non-linear iterative optimization scheme further comprises computing Frechet derivatives for said dip constraint term based on techniques comprising a paraxial ray technique ([0068]: the back projection can be done analytically using high order expansions for the travel time as long as the sum of the incident angle plus the reflector dip is below roughly 75.degree.. When this limit is exceeded, paraxial ray tracing is used to locate the source and receiver positions).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Krebs in view of Maerten in view of Sherrill in order to more efficiently build a model of the geophysical structure.

claim 19: Krebs in view of Maerten teaches the system of claim 18, as discussed above.
Krebs in view of Maerten is silent with regard to wherein
said non-linear iterative optimization scheme further comprises computing Frechet derivatives, for said dip constraint term, based on techniques comprising a paraxial ray technique.

Sherrill teaches 
said non-linear iterative optimization scheme further comprises computing Frechet derivatives for said dip constraint term based on techniques comprising a paraxial ray technique ([0068]: the back projection can be done analytically using high order expansions for the travel time as long as the sum of the incident angle plus the reflector dip is below roughly 75.degree.. When this limit is exceeded, paraxial ray tracing is used to locate the source and receiver positions).

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Krebs in view of Maerten in view of Sherrill in order to more efficiently build a model of the geophysical structure.


Notes with regard to Prior Art
Regarding claim 4: the closest prior art of record, Krebs, Grandi, Aaron, Maerten, and Sherrill, either singularly or in combination, fail to anticipate or render obvious a                         
                            
                                
                                    ∑
                                    
                                        d
                                        i
                                        p
                                        e
                                        v
                                        e
                                        n
                                        t
                                        s
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            i
                                                            p
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            d
                                                            i
                                                            p
                                                        
                                                        
                                                            j
                                                            r
                                                            e
                                                            f
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    , wherein, for a dip event j,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    d
                                                    i
                                                    p
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    d
                                                    i
                                                    p
                                                
                                                
                                                    j
                                                    r
                                                    e
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                     is a misfit between a migrated dip, dipj, and a respective expected dip, dipjref, and                         
                            
                                
                                    β
                                
                                
                                    j
                                
                            
                        
                     is a weight associated with the dip event j.

Regarding claim 9:  the closest prior art of record, Krebs, Grandi, Aaron, and Maerten, and Sherrill, either singularly or in combination, fail to anticipate or render obvious the method of claim 4, wherein said cost function is described by the equation:
                
                    C
                    
                        
                            m
                        
                    
                    =
                    
                        
                            ∑
                            
                                r
                                m
                                o
                                e
                                v
                                e
                                n
                                t
                                s
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                             
                            
                                
                                    
                                        
                                            δ
                                            
                                                
                                                    R
                                                    M
                                                    O
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                    
                    +
                    
                        
                            ∑
                            
                                d
                                i
                                p
                                e
                                v
                                e
                                n
                                t
                                s
                            
                        
                        
                            
                                
                                    β
                                
                                
                                    j
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    d
                                                    i
                                                    p
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    d
                                                    i
                                                    p
                                                
                                                
                                                    j
                                                    r
                                                    e
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                    
                    +
                    R
                
            
where m is the velocity model,                         
                            δ
                            
                                
                                    R
                                    M
                                    O
                                
                                
                                    i
                                
                            
                        
                     is a Frechet derivative with respect to velocity model parameters for residual move-out, RMO, event i, R(m) denotes a regularization term of the velocity model, and ai denotes a weight respectively associated with a selected RMO event i.


Response to Arguments
35 U.S.C. § 112
Applicant’s amendments with respect to claims 1 and 12 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejection of 18 June 2020 has been withdrawn. 

35 U.S.C. § 101
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive.

Applicant argues (see page 10): The FOA errs by failing to consider the BRI of the claims as a whole. This failure vitiates the ability to consider whether the abstract idea is integrated in a practical application.
Examiner submits that the broadest reasonable interpretation of the claim is well established, and has previously been reviewed by the Patent Trial and Appeal Board.  They write in their decision of this application:
Having determined that claim 1 recites a judicial exception but the additional elements recited in the claim do not integrate the judicial exception into a practical application, i.e., the claim is directed to mathematical concepts, we proceed to Step 2B of the Guidance (Appeal 2019-000580, 03 March 2020, page 10).
Examiner further submits that the claim as a whole continues to be directed to mathematical concepts.  Compared to the state of the claims as reviewed by the Patent Trial and Appeal Board, the instant claims merely add further details of the mathematical algorithm, and refine that oil and gas is present in the geophysical structure.  There is nothing added to the instant claims that changes the broadest reasonable interpretation as previously reviewed.
Applicant argues (see page 12):  A person of ordinary skill in the art considering the subject matter of the claims is not looking at it as a bare data processing problem instead understanding that the seismic data carries information about an explored geophysical structure … In other words, both the input and the output data represent physical reality. In this context, the dip constraint added to the cost function solves a practical problem (the pull-up and pull-down effects) limiting the ability to extract from the seismic data accurate information about shape and position of reflectors in the deep portions of the geophysical structure.
Examiner submits that the instant claims recite a desired outcome of “decreasing pull-up and pull-down effects on shape and position of seismic reflectors in deep portions of the geophysical structure”.  This is recited as part of the abstract idea of mathematical processing of data, and does not amount to an additional element sufficient to help the claim amount to “significantly more” than the identified abstract idea.
Applicant argues (see page 12): On page 5, the FOA starts the second prong of step 2A analysis with the preconceived idea that the judicial exception (abstract idea) in the claims is not integrated into a practical application. Instead of considering the BRI of the claims that the FOA has failed to articulate, the FOA's second prong analysis focusses on elements other than those it identified as part of the abstract idea. Such focus is proper for step 2B not for the second prong of step 2A inquiry.
Examiner submits that as discussed above, the broadest reasonable interpretation of the claim is a mathematical concept, namely a data processing algorithm.  The preamble of the claim preamble recites “A seismic prospecting method, 
Examiner suggests that applicant explore a claim construction that would more directly integrate the claims into a practical application.  For example, Applicant could positively recite the memory and processor from the preamble as part of the claim body, although those elements are well-understood, routine and conventional data processing elements.   The applicant could revise the preamble to directly match the resulting calculation, with a possible wording of “a method for improving a velocity model of a geophysical structure as used in seismic prospecting”, which would then match the claimed “outputting an adjusted velocity model”, and could change the overall interpretation of the claim.

35 U.S.C. § 103
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862